DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for amendment filed on 11/23/21 including claims 1-18, out of which claims 12-14, 16 and 18 have been cancelled.. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 11, 15, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al ( US 20200404589), henceforth, ‘589 and further in view of Yang et al (US 20180242249), ‘249
For claims 1, 15 , 17  , ‘589 discloses following limitations:
“A communication apparatus that operates as an access point in compliance with IEEE 802.1lba and communicates with a WUR (Wake-Up Radio) function for transiting a terminal from a power saving state to a 
normal state, comprising:”
([0107] 802.11ba may also concern beacon transmissions, such as having an AP transmitting on all WUR  (wake-up radio) channels based on the timing accuracy required in each wake up channel to transmit the WUR wake-up time and the time the last valid WUS was sent to the STA. An 802.11ax/ah STA 
that is implementing a TWT power saving algorithm may modify the TWT by the difference.
alternatively, the AP may transmit just on one WUR channels in a given 20 MHz band.)
‘589 does not disclose following limitation, which is disclosed by ‘249, as follows:
one or more memories having instructions stored therein; and one or more processors that, upon execution of the instructions, are configured to: 
(‘249:  [0019] In accordance with an example embodiment, a communications station is provided. The communications station includes one or more processors, and a computer readable storage medium storing programming for execution by the one or more processors. The programming including instructions to configure the communications station.)
collect, by communicating with another access point, information related to a WUR of the other access point; and 
(‘’249: [0021] --- the programming includes instructions to configure the communications station to receive a third WUID from the second AP to replace the first WUID after performing the association procedure or the re-association procedure with the second AP. [0033] a WUP including a first WUID generated in accordance with the secret information, transmitting, by the first AP. Further in [0036]--- obtaining, by the first AP, one or more information of an identifier of a second AP, information regarding an operating band and channel of the second AP, or an identifier of the communications station, and using, by the first AP, the one or more information in generating the first WUID and in transmitting the WUP (a WUP (wake up packet) including a first WUID generated in accordance with the secret information, transmitting, by the first AP, -this relates to WUR (wake up
 radio), reading on the limitation.)  ..
notify the terminal of the collected  information related to the WUR of the other access point, before the terminal connects to the communication apparatus.
(‘249: [0137] A STA may have pre-acquired knowledge of a WUR channel or a WUR discovery channel of potential future Aps (Reads on limitation ( Reads limitation: notify the terminal of the collected  information related to the WUR of the other access point, before the terminal connects to the communication apparatus))   or . Such knowledge ( information) may be acquired through an AP that the STA has previously been or is currently associated with, through a reduced neighbor report element for example, or other type of frames such as management or control frames.  [0034] transmitting, by the first AP, a second WUID (Reads on “information related to the WUR”)  to the communications station (Reads on terminal.) after performing the association procedure or the re-association procedure, wherein the second WUID is to be used by the first AP later for waking up the communications station when the first AP has data to send to the communications station.
It would have been obvious to a person of ordinary skill before the date of invention to combine the limitations of ‘249 with those of ‘589 for the advantage of power conservation while in idle state and the RCM (radio communication module) from the reduced power state to the active state.

For claim 15 [0131]---,(control or management frames). Such an indication may also be part of the WUR mode negotiation process. This reads on limitation: 
“A control method of a communication apparatus that operates as an access point in compliance with --- a WUR (Wake-Up Radio) function
 Rest of Limitations are the same as in claim 1.

For claim 17, all limitations are similar to those claim 1, except the following limitation, which is disclosed 
by ‘589 as well as ‘249:
“A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method of a communication apparatus---”
(‘589: {0255], computer-readable media include electronic signals (transmitted over wired or wireless 
connections) and computer-readable storage media. Examples of computer-readable storage media include, but are not limited to, a read only memory ( ROM), a random access memory ( RAM), a register, cache memory, semiconductor memory devices, magnetic media such as internal hard disks and removable disks, magneto-optical media, and optical media such as CD -ROM disks, and digital versatile disks (DVDs). A processor in association with software may be used to implement a radio frequency transceiver for use in a device, WTRU, UE, terminal, base station, RNC, or any host computer.  )

(‘249: [0118] The CPU 1314 may comprise any type of electronic data processor. The memory 1308 may 
comprise any type of non-transitory system memory such as static random access memory (SRAM), dynamic random access memory (DRAM), synchronous DRAM (SDRAM), read-only memory (ROM), or a combination thereof. In an embodiment, the memory 1308 may include ROM for use at boot-up, and DRAM for program and data storage for use while executing programs.)
Rest of Limitations are the same as in claim 1.

For claim 4, ‘589 in view of ‘249 discloses all limitations of subject matter, as applied to preceding claim1, 9ncluding following limitation, which is disclosed by ‘589, as follows:
wherein the collection unit collects the information related to the WUR by performing communication, with the other access point, in compliance with the IEEE 802.11 series standard.  
 (‘589: [0102], WUR frame 194 transmitted from an access point ( AP) 192 may trigger a WTRU 193 equipped with the WUR transceiver 198 to wake up from the sleep mode and initiate reception activities or association/authentication procedures using the PCR transceiver 196. The PCR transceiver 196 may be designed to transmit and receive large amount of data, for example, at Mb/s or even Gb/s. The PCR transceiver 196 may be used to transmit regular 802.11 packets or cellular packets.)
‘589 does not disclose following limitation, which is disclosed by ‘249, as follows:
one or more memories having instructions stored therein; and one or more processors that, upon execution of the instructions, are configured to: 
(‘249:  [0019] In accordance with an example embodiment, a communications station is provided. The 
communications station includes one or more processors, and a computer readable storage medium storing programming for execution by the one or more processors. The programming including instructions to configure the communications station.)
It would have been obvious to a person of ordinary skill before the date of invention to combine the limitations of ‘249 with those of ‘589 for the advantage of power conservation while in idle state and the RCM (radio communication module) from the reduced power state to the active state.

 and 4 including following limitation, which is disclosed by ‘589, as follows:
wherein the collection unit collects the information related to the WUR from a beacon which is in compliance with the IEEE 802.11 series standard and is received from the other access point.  
 (‘589: [0046], the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN).  [0201] The WUR frame received from the second AP (i.e. target AP) at step 2360 may be a WUR discovery frame, a WUR beacon frame, a WUR wake-up frame, or a WUR vendor specific frame.. )

For claim 6, ‘589 in view of ‘249 discloses all limitations of subject matter, as applied to preceding claims1, and 4 including following limitation, which is disclosed by ‘589, as follows:
wherein the collection unit obtains the information related to the WUR from a probe response received from the other access point in response to a probe request transmitted in compliance with the IEEE 802.11 series standard.  
 (‘589: [0046], the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN).  [0003] WTRU is disassociated from the first AP, the WTRU will enter a wake-up radio ( WUR) only discovery mode to monitor for at least one WUR frame based on one or more WUR discovery elements to be received in a beacon or response fame. The WTRU may receive, from the first AP, via the first transceiver, a management frame that has one or more WUR discovery elements including an indication of at least one channel to be used by a second AP. The management frame may be a beacon frame or a probe response frame. The one or more WUR discovery elements in the management frame may include at least one of an operating class, a WUR discovery channel, a WUR channel, or WUR parameters of the second AP).
‘589 does not disclose following limitation, which is disclosed by ‘249, as follows:
one or more memories having instructions stored therein; and one or more processors that, upon execution of the instructions, are configured to: 
communications station is provided. The communications station includes one or more processors, and a computer readable storage medium storing programming for execution by the one or more processors. The programming including instructions to configure 
the communications station.)
It would have been obvious to a person of ordinary skill before the date of invention to combine the limitations of ‘249 with those of ‘589 for the advantage of power conservation while in idle state and the RCM (radio communication module) from the reduced power state to the active state.

For claim 7, ‘589 in view of ‘249 discloses all limitations of subject matter, as applied to preceding claim1, including following limitation, which is disclosed by ‘589, as follows:
wherein the collection unit obtains the information related to the WUR from a probe response received from the other access point in response to a probe request transmitted in compliance with the IEEE 802.11 series standard.  
 (‘589: [0046], the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN).  [0003] ---, The WTRU may enter the WUR only discovery mode after the second transceiver is activated and the first transceiver is deactivated. On a condition that the WTRU is disassociated from the first AP, the WTRU may receive, from the second AP, via the second transceiver, a WUR frame over the indicated at least one channel to enable the WTRU to activate the PCR transceiver to initiate association or authentication with the second AP. The WUR frame may be a WUR discovery frame).
‘589 does not disclose following limitation, which is disclosed by ‘249, as follows:
one or more memories having instructions stored therein; and one or more processors that, upon 
execution of the instructions, are configured to: 
(‘249:  [0019] In accordance with an example embodiment, a communications station is provided. The communications station includes one or more processors, and a computer readable storage medium storing programming for execution by the one or more processors. The programming including instructions to configure the communications station.)

limitations of ‘249 with those of ‘589 for the advantage of power conservation while in idle state and the RCM 
(radio communication module) from the reduced power state to the active state.

For claim 9, ‘589 in view of ‘249 discloses all limitations of subject matter, as applied to preceding claim1, including following limitation, which is disclosed by ‘589, as follows:
wherein information related to the WUR of the other access point is included in a beacon and the beacon is transmitted to the terminal.  
 (‘589: [0003] ---, WUR discovery elements to be received in a beacon or response fame. The WTRU may receive, from the first AP, via the first transceiver, a management frame that has one or more WUR discovery elements including an indication of at least one channel to be used by a second AP. The management frame may be a beacon frame or a probe response frame.)

For claim 11, ‘589 in view of ‘249 discloses all limitations of subject matter, as applied to preceding claim1, including following limitation, which is disclosed by ‘589, as follows:
wherein the information related to the WUR of the other access point notified to the terminal includes information of a channel used by the other access point which has the WUR function to transmit a WUR discovery frame.   
(‘589: [0003] ---, WUR discovery elements to be received in a beacon or response fame. The WTRU may receive, from the first AP, via the first transceiver, a management frame that has one or more WUR discovery elements including an indication of at least one channel to be used by a second AP. The management frame may be a beacon frame or a probe response frame.)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al ( US 20200404589), henceforth, ‘589 in view of Yang et al (US 20180242249), ‘249 and further in view of Ouchi et al (20200288398), ‘398.
For claim 2, ‘589 in view of ‘249 discloses all limitations of subject matter, as applied to preceding claim 1, 
589 in view of ‘249 does not disclose following limitation, which is disclosed by ‘249, as follows:

(‘398: 0053] F601 is the first method for WUR information collection, and is a method intermediated by the DSS. This can be used when the AP 101 and the AP 102 are communication apparatuses corresponding to a predetermined exchange procedure of a WUR information exchange protocol.)
It would have been obvious to a person of ordinary skill before the date of invention to combine the limitations of ‘398 with those of ‘589 in view of ‘249 for the advantage of power conservation while in idle state and switch over  from the reduced power state to the active state.

Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Wang et al ( US 20200404589), henceforth, ‘589 in view of Yang et al (US 20180242249), ‘249 and Yao (US 20200053649), ‘649.
For claim 10, ‘589 in view of ‘249 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitation, which is disclosed by ‘649 as follows:
wherein the information related to the WUR of the other access point notified to the terminal includes at least the number of other access points that have the WUR function.  
 (‘649: [0107], The upper-layer entity selects a certain AP to awake, or page the STA1 according to the service characteristics. For example, at a certain moment, the upper-layer entity expects that the STA1 move into the AP2, and then the AP2 is selected to perform the operation of awaking the STA1.)
It would have been obvious to a person of ordinary skill before the date of invention to combine the limitations of ‘649 with those of ‘589 in view of ‘249 for the advantage of power conservation while in idle state and switch over from the reduced power state to the active state.
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 3;
wherein the one or more memories having instructions stored therein; and one or more processors that, 
upon execution of the instructions, are configured to use:  an expansion of an information exchange 

As recited by claim 8;
wherein the one or more memories having instructions stored therein; and one or more processors that, upon execution of the instructions, are configured to scan for the WUR discovery frame from the other access point during a period in which the collection unit itself is not performing transmission processing to provide a WUR service.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be 
directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on 
Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached at telephone number (571)272-3170855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647